 



EXHIBIT 10.6
FOIA Confidential Treatment Requested
Execution Version
PATENT INDEMNIFICATION AGREEMENT
This PATENT INDEMNIFICATION AGREEMENT, dated and effective as of July 7, 2006,
is entered into by and among, on one side, Toshiba Corporation, a Japanese
corporation (“Toshiba”), and, on the other side, SanDisk Corporation, a Delaware
corporation (“SanDisk Corporation”), and SanDisk [*]and SanDisk together with
Toshiba, the “Parties”).
     WHEREAS, Toshiba and SanDisk are parties to that certain Flash Partners II
Master Agreement, dated as of the date hereof (the “Master Agreement”);
     [*]
     WHEREAS, recognizing that the products SanDisk will acquire from the
Company will have been manufactured using Toshiba patents and technology, and
recognizing that SanDisk, as an owner of the equity interests in the Company,
will benefit from Toshiba’s making available its patents and technology to the
Company, the Parties have determined to enter into this Agreement, which is
required by the Master Agreement.
     NOW, THEREFORE, the Parties agree as follows:

1.   Indemnification.   1.1   Patent Infringement. With regard to any and all
sales of Y4 NAND Flash Memory Products by the Company to SanDisk (“Company
Products”):   (a)   Subject to the terms and conditions listed below, Toshiba
agrees to indemnify and defend SanDisk in any legal proceeding, lawsuit or other
judicial action, [*]claims that the Company Products supplied by the Company
infringe any [*] patent(s). With regard to any claim of patent infringement for
which Toshiba has indemnification obligations hereunder, Toshiba’s obligations
are subject to the following conditions:

  (i)   SanDisk shall notify Toshiba in writing of such claim [*];     (ii)  
SanDisk shall also notify Toshiba, in writing [*];     (iii)   SanDisk shall
provide Toshiba with notice of any other written communication indicating
potential patent infringement claims against the Company Products [*]; provided,
however, SanDisk’s failure to provide such notice shall in no way constitute a
breach of this Agreement by SanDisk nor in any way excuse Toshiba’s obligations
under this Agreement;     (iv)   [*], Toshiba shall have the sole and exclusive
control of the defense or settlement

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

1



--------------------------------------------------------------------------------



 



EXHIBIT 10.6
FOIA Confidential Treatment Requested
Execution Version

    of such claim, [*]; and     (v)   SanDisk shall provide all reasonable
assistance in defending such claim.

(b)   Notwithstanding the foregoing, Toshiba shall not be obligated to indemnify
or defend SanDisk in the event that such infringement arises from:

  (i)   [*];     (ii)   [*]     (iii)   [*]

(c)   [*]   (d)   [*]   (e)   In addition to the obligations set forth above,
should any third party patent claim result in a temporary or permanent
injunction against the manufacture, use, sale, offer for sale, importation or
otherwise disposal of the Company Products by SanDisk, Toshiba shall use best
efforts to undertake one of the following actions:

  (i)   [*]     (ii)   [*]

(f)   The total cumulative liability of Toshiba under this Agreement, exclusive
of the remedy set forth in subparagraph (e), above, shall be limited to an
amount not to exceed the greater of (x) [*]or (y) [*].   1.2   Qualifying
Claims.   (a)   If either Party receives a notice of a [*] or becomes aware that
the Company has received such a notice, it shall promptly notify the other
Party. Promptly following the notified Party’s receipt of such notice from the
notifying Party, the Parties shall meet and discuss in good faith whether and
how [*], in accordance with the principles set forth in Section 1.2(b).   (b)  
In discussing and evaluating each [*], Toshiba and SanDisk shall discuss and
agree upon [*].   (c)   If despite their good faith efforts the Parties are not
able to agree upon [*] pursuant to

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



EXHIBIT 10.6
FOIA Confidential Treatment Requested
Execution Version

    Section 1.2(b) for [*], the matter shall be resolved in accordance with the
dispute resolution procedures set forth in the Master Agreement.   (d)   [*]  
1.3   [*]   2.   termination       This Agreement shall terminate [*], and upon
such termination, this Agreement shall be of no further force and effect, and
Toshiba and SanDisk shall thereafter have no liability hereunder.   3.  
miscellaneous   3.1   Certain Definitions and Interpretive Rules.   (a)   As
used herein, the term “Agreement” means this Patent Indemnification Agreement
together with any exhibits, schedules, appendices and attachments hereto.   (b)
  Capitalized terms used but not defined in the main body of this Agreement
shall have the respective meanings assigned to them in attached Appendix A. If
any capitalized term used in this Agreement is not defined in either the main
body of this Agreement or Appendix A, it shall have the meaning assigned to it
in the Master Agreement.   (c)   The rules of construction and documentary
conventions and general terms and conditions set forth in Appendix A shall apply
to this Agreement.   3.2   [*]   (a)   [*]

  (i)   [*]     (ii)   [*]     (iii)   [*]

3.3   Survival. Except as otherwise specifically provided in this Agreement, all
covenants, agreements, representations and warranties of the Parties made in or
pursuant to such agreement or instrument shall survive the execution and
delivery of such agreement or instrument and the closing of the transactions
contemplated thereby, notwithstanding any

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



EXHIBIT 10.6
FOIA Confidential Treatment Requested
Execution Version

    investigation by or on behalf of any party. Further, the provisions set
forth in this Article III shall survive and shall apply with respect to this
Agreement following termination thereof pursuant to Article II hereof.   3.4  
Assignment. Neither Party shall transfer, or grant or permit to exist any Lien
(except Permitted Liens) on, this Agreement or any of its rights hereunder,
(except for any transfer to an Affiliate or in connection with a merger,
consolidation or sale of all or substantially all the assets or the outstanding
securities of such Party, which transfer shall not require any consent of the
other Party) without the prior written consent of the other Party (which consent
may be withheld in each such other Party’s sole discretion), and any such
purported transfer or Lien without such consent shall be void. [*].   3.5  
Governing Law. This Agreement shall be governed and construed as to all matters
including validity, construction and performance by and under the substantive
laws of the State of California.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------



 



EXHIBIT 10.6
FOIA Confidential Treatment Requested
Execution Version
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of the date and year first above written.

            TOSHIBA CORPORATION
      By:         Name:   Masashi Muromachi      Title:   President and CEO
Semiconductor Company Corporate Executive Vice President     

            SANDISK CORPORATION
      By:         Name:   Eli Harari      Title:   Chief Executive Officer

[*]     

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

[Signature page to Patent Indemnification Agreement]

